DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
It is noted that amendments filed on March 1, 2022 did not alleviate all 112 issues and in some cases these amendments created new 112 issues, please see below for current rejections.
Applicant's arguments, with respect the 102 rejection, have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites: “wherein the binding element is at least one of a bending wire and a bending tie.”  Wherein statements are used to further define previously set forth elements. In this case, a wherein statement is used to further define an element (i.e. the binding element) that was not previously, positively set forth, which makes it unclear if the recited element is required by the claimed apparatus.
With regards to claim 6, there is insufficient antecedent basis for “the binding element of the binding unit.” It is noted that while a “binding element” has been previous set forth it was not previously designated as a part of the binding unit.
With regards to claim 7, there is insufficient antecedent basis for “the binding element of the binding unit.” It is noted that while a “binding element” has been previous set forth it was not previously designated as a part of the binding unit.
Claim 11 recites: “wherein a binding direction of the binding element at the binding point is predetermined.” Wherein statements are used to further define previously set forth elements. In this case, a wherein statement is used to further define an element (i.e. the binding element) that was not previously, positively set forth, which makes it unclear if the recited element is required by the claimed apparatus.
Claim 13 recited: “wherein the binding unit comprises a plurality of binding elements” – it is not clear if the plurality of binding elements includes the “binding element” set forth in claim 1 or if it is meant to be in addition to the binding element set forth in claim 1.




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   16 recites: “wherein the cage binding machine is at least one of a reinforcing cage binding machine and a mat cage binding machine.” This claim fails to further limit the subject matter of claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galanos (EP 2196271), previously presented.
With regards to claim 1, Galanos discloses a device for producing a reinforcement, comprising:
automated positioning mechanisms (13) for the automated positioning of a longitudinal wire and a cross wire of the reinforcement to be produced [paragraphs 0022, 0026 and 32],
wherein the device has a binding unit (26, 27), 
wherein the at least one binding unit of the device automatically connected the wires positioning by the automated positioning mechanisms via a binding element at a binding point [paragraph 0001 and 0003, 0026],
wherein the positioning mechanisms have a positioning unit (29) in order to position the binding unit [paragraph 0026].
The following limitations are considered recitations of intended use” “wherein the positioning unit adapts a movement of the binding unit to a movement of a longitudinal wire and/or of a cross wire in such a way that the binding unit remains stationary relative to the binding point during a binding process, and wherein during the production of the reinforcement, the device moves the longitudinal wires in a conveying direction along a central longitudinal axis and simultaneously around the central longitudinal axis.” A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).
With regards to claim 2, Galanos discloses wherein the automated positioning mechanisms of the device align a cross wire and a longitudinal wire at an angle with resepct to one another, as seen in at least Figure 2.
With regards to claims 3, the recitation “wherein the binding element is at least one of a bending wire and a binding tie” fails to distinguish over the prior art as it merely recites elements not positively recited.  Please also see 112b rejection above.
With regards to claim 5, Galanos discloses wherein the device further comprises a welding system that connects the longitudinal wire and the cross wire to one another [at least paragraph 0027].
With regards to claim 6, the recitation “wherein the binding element of the binding unit is wound around the cross wire and the longitudinal wire at the binding point” fails to distinguish over the prior art as it merely recites elements not positively recited.  Please also see 112b rejection above.
With regards to claim 7, the recitation “wherein a binding torque of the binding element is predetermined” fails to distinguish over the prior art as it merely recites elements not positively recited.  Please also see 112b rejection above.
With regards to claim 9, Galanos discloses wherein the at least one binding unit comprises two or more binding units (26, 27).
With regards to claim 10, Galanos discloses wherein the two or more binding units (26, 27) are positioned independently of one another by the positioning mechanisms (29), paragraph 0026.
With regards to claim 11, the recitation “wherein a binding direction of the binding element at the binding point is predetermined” fails to distinguish over the prior art as it merely recites elements not positively recited.  Please also see 112b rejection above.
With regards to claim 12, Galanos discloses wherein the device the binding unit is capable of accommodating a plurality of different binding elements, as seen in at least Figure .
With regards to claim 13, Galanos discloses wherein the binding unit comprises a plurality of binding elements (26, 27).
With regards to claim 14, Galanos discloses, wherein the binding unit connects a plurality of different longitudinal wires and/or cross wires to one another [paragraphs 0001, 003, 0012].
With regards to claim 15 and 16, Galanos discloses wherein the device is designed as a reinforcing/mat cage binding machine, as seen in at least Figure 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA M EKIERT/Primary Examiner, Art Unit 3725